Citation Nr: 1042190	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-21 160	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound of the left thigh, Muscle Group XVII.  

2.  Entitlement to a compensable rating for residuals of a shell 
fragment wound of the left calf.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969, 
including Vietnam.  His decorations include the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  

In June 2010, a hearing was held at the RO before the undersigned 
Veterans Law Judge, who is the Board member making this decision 
and who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The transcript of 
the hearing is in the claims folder.  


FINDING OF FACT

The Veteran has a severe muscle injury as a residual of a shell 
fragment wound of the left thigh, Muscle Group XVII.   


CONCLUSION OF LAW

The criteria for a 50 percent rating for residuals of a shell 
fragment wound of the left thigh, Muscle Group XVII, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71, 4.71a, 4.118 and Codes 
5250, 5255, 5317, 7802, 7804 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In a letter dated in June 2008 the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The initial notice letter was provided before the 
adjudication of his claim in December 2008.  The June 2008 letter 
also provided notice regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA 
has complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  The Veteran's service 
medical records have been obtained.  His available post-service 
treatment records have also been obtained.  The Veteran has had 
two recent VA examinations.  He has also been afforded a hearing.  
At his hearing, the Veteran testified that he felt his VA 
examinations were not adequate, in that the examiner was hurried 
and did not take sufficient time with him.  A thorough and 
complete examination does not need to be prolonged in order to 
reveal the findings necessary to rate the disability.  Review of 
the reports shows that the examinations developed sufficient 
information to rate the left thigh wound residuals.  This 
information will be discussed in further detail below.  
Consequently, the Board finds that the Veteran has had adequate 
VA examinations and another examination is not needed to decide 
the thigh wound claim.  Otherwise, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2010).  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Muscle disabilities are evaluated under the following criteria:  

(a) An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:  

(1) Slight disability of muscles--(i) Type of injury.  Simple 
wound of muscle without debridement or infection.  (ii) History 
and complaint.  Service department record of superficial wound 
with brief treatment and return to duty.  Healing with good 
functional results.  No cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  (iii) 
Objective findings.  Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  (ii) History and complaint.  
Service department record or other evidence of in-service 
treatment for the wound.  Record of consistent complaint of one 
or more of the cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  (ii) History and complaint.  Service 
department record or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section and, if present, 
evidence of inability to keep up with work requirements.  (iii) 
Objective findings.  Entrance and (if present) exit scars 
indicating track of missile through one or more muscle groups.  
Indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with sound 
side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  (ii) History and 
complaint.  Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles of 
the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of muscles.  (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 4.56 
(2010).  

Diagnostic Code 5317 pertains to Muscle Group XVII.  Muscle Group 
XVII includes the muscles involved in extension of the hip, 
abduction of the thigh, elevation of the opposite side of the 
pelvis, tension of the fascia lata and iliotibial band, acting 
with Muscle Group XIV in postural support of body steadying of 
the pelvis upon the head of the femur and condyles of the femur 
on the tibia.  This diagnostic code provides for a 0 percent 
disability rating where the disability is slight; a 20 percent 
disability rating where the disability is moderate; a 40 percent 
disability rating where the disability is moderately severe, and 
a maximum 50 percent disability rating where the disability is 
severe.  38 C.F.R. § 4.73, DC 5317 (2010).  

Background

While the history is important to any injury, it is particularly 
important in the case of muscle injuries because we are trying to 
determine what is happening inside the body.  38 C.F.R. §§ 4.1, 
4.56.  With this in mind, the Board has reviewed the entire 
record.  The salient background evidence is as follows: 

The Report of Transfer or Discharge, DD214N, shows that in 
February 1968, the Veteran sustained shrapnel to the left knee 
and hip.  The service treatment records show fragment wounds to 
the left thigh and calf in February 1968.  The Veteran was 
hospitalized for 19 days, treated and returned to duty.  He 
continued to have stiffness in his left leg aggravated by 
prolonged walking.  He was rehospitalized in July 1968.  He was 
found to have a metallic fragment lodged in the ilium anterior to 
and superior to the acetabular fossa.  Surgery was performed and 
the fragment was extracted through an incision.  Post-operatively 
he did well.  The wound was well healed.  He had an essentially 
full range of motion and it was reported that he walked without 
discomfort.  Actually, he returned in November 1968 reporting 
that he had left hip pain aggravated by prolonged standing and 
walking.  X-ray studies disclosed bone chips along the left 
ilium.  

Analyzing these service treatment records, we see several 
indicators of a severe muscle injury.  There was apparently a 
trauma that was so severe that it caused bone chips along the 
left ilium or hip bone.  More recent X-ray studies in February 
2008 were read as showing chronic appearing cortical 
irregularities and heterotopic bone along the lateral aspect of 
the left iliac bone.  Giving the Veteran the benefit of the 
doubt, the Board finds that he did have a shattering bone 
fracture as the result of his shell fragment wound.  It is also 
significant that he had 19 days hospitalization in February and 
March 1968, followed by readmission and surgery in June 1968 and 
further problems in November 1968.  Again, giving him the benefit 
of the doubt, the Board finds that the service department record 
shows hospitalization for a prolonged period for treatment of 
wound.  Moreover, the Veteran has provided credible testimony 
that he was no longer able to go on foot patrols and was 
reassigned.  That is, he was unable to keep up with work 
requirements.  Turning to the current findings, there is not much 
to see from the outside.  On the July 2008 VA examination, 
discomfort was noted with deep palpation at the left lateral 
iliac crest.  Interestingly, for the July 2008 VA examination, it 
was reported that magnetic resonance imaging (MRI) disclosed a 
small amount of fluid at the left hamstring tendon origin from 
the ischium, which likely reflected a subacute or old injury at 
the site.  That is, the MRI revealed damage that could not be 
seen from the outside.  It is also significant that in July 2008, 
abduction of the left hip produced pain at 10 degrees and only 
went to 15 degrees.  On examination in August 2009, abduction was 
limited to 22 degrees.  These limitations are less than half the 
normal range of hip abduction to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2010).  In June 2010, the Veteran provided credible 
testimony that walking up to 200 feet, his left hip started to 
ache really bad with a tremendous amount of pain.  It was 
particularly aggravated by walking uphill or climbing stairs.  
Every once in a while, he experienced some instability and his 
knee gave out on him.  He discussed his examinations and noted 
that any motion to the side caused agony.  When we consider the 
service treatment records, the recent examination reports, and 
the Veteran's credible testimony of pain and dysfunction, the 
Board finds that he sustained a severe wound to Muscle Group 
XVII, with a shattering bone fracture, which warrants a 50 
percent rating.  

The Board has considered all applicable rating criteria.  Muscles 
move joints, so the same disability cannot be rated on the basis 
of both muscle and joints.  A disability can only be compensated 
once.  38 C.F.R. § 4.14 (2010).  Review of the criteria for an 
alternative rating based on limitation of hip motion shows that a 
rating in excess of 50 percent would require ankylosis of the hip 
or a non-union of the femur, neither of which are shown by any 
evidence of record.  38 C.F.R. § 4.71a, Codes 5250, 5255 (2010).  

We have also considered an additional rating for the residual 
scar.  The report of the July 2008 VA scars examination shows the 
claims folder was reviewed.  The surgical scar on the anterior 
left hip measured 8 centimeters by 1 centimeter.  The entrance 
scar on the posterior lateral left hip measured 1 centimeter in 
diameter.  The entry wound scar was depressed approximately 3 
millimeters.  The scars were well-healed, with no tenderness to 
palpation.  They were freely movable.  There was no keloid 
formation and no inflammation.  On the August 2009 VA 
examination, the entry wound on the lateral/posterior left hip 
was measured at 3.5 centimeters by 1.5 centimeters and the scar 
secondary to surgical removal of the shrapnel on the 
anterior/lateral left hip measured 12 centimeters by 2 
centimeters.  The scars were non-tender to touch or palpation.  
This information is sufficient to determine that the scars, by 
themselves, do not have any characteristics that would meet any 
applicable criteria for a separate, additional rating.  38 C.F.R. 
§ 4.118.  Particularly, they do not approximate the 144 square 
inches (929 square centimeters) required for a compensable rating 
under diagnostic code 7802.  There is no evidence that they are 
unstable or painful.  See 38 C.F.R. § 4.118, Code 7804.  Thus, 
the Board finds no basis for a higher or additional rating, than 
the 50 percent assigned above for the severe muscle wound.  

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the left thigh wound has 
not significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 50 percent rating.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2010) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2010).  The Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2010).  While the Veteran 
may disagree, the preponderance of medical evidence shows that 
the left thigh wound manifestations are adequately compensated by 
the rating schedule.  The evidence does not present such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Muscle injury 
ratings consider a broad range of medical history and current 
symptoms and findings.  In this regard, the Board finds that 
there has been no showing by the Veteran that his service-
connected wound of Muscle Group XVII has resulted in marked 
interference with employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with 
employment would not necessarily require extraschedular 
consideration.  The rating schedule is itself based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment. 38 U.S.C. § 1155.  
Accordingly, the fact that a disability interferes with 
employment generally would not constitute an "exceptional or 
unusual" circumstance rendering application of the rating 
schedule impractical.  Rather, the provisions of section 
3.321(b)(1) would be implicated only where there is evidence that 
the disability picture presented by a veteran would, in the 
average case, produce impairment of earning capacity beyond that 
reflected in VA's rating schedule or would affect earning 
capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 
(Aug. 16, 1996).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for total disability based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
raised by the record.  The evidence pertaining to the increased 
rating claim in this case shows that the service-connected left 
thigh wound causes an industrial impairment consistent with a 50 
percent rating and does not prevent the Veteran from engaging in 
some form of substantially gainful employment.  That is, the 
record here does not raise a TDIU claim.  


ORDER

A 50 percent rating for residuals of a shell fragment wound of 
the left thigh, Muscle Group XVII, is granted, subject to the 
laws and regulations governing the payment of monetary awards.  


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


